Case 5:21-cr-50014-TLB Document 39                Filed 08/20/21 Page 1 of 14 PageID #: 457




                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                               FAYETTEVILLE DIVISION

UNITED STATES OF AMERICA,                               )
                                                        )
        Plaintiff,                                      )
                                                        )
        v.                                              )   Case No. 5:21-CR-50014-001
                                                        )
JOSHUA JAMES DUGGAR,                                    )
                                                        )
        Defendant.                                      )

                DEFENDANT’S MOTION TO DISMISS INDICTMENT FOR
                   VIOLATION OF THE APPOINTMENTS CLAUSE

        Defendant Joshua James Duggar (“Duggar”), by and through undersigned counsel,

respectfully moves to dismiss this case based on a violation of the Appointments Clause of the

United States Constitution. U.S. Const. art. II, § 2.

                                            Introduction

        This motion arises because this prosecution resulted from a criminal investigation

conducted by the United States Department of Homeland Security (“DHS HSI”) during which, at

all times, the agents investigating Duggar were working under the authority of purported Acting

Secretary Kevin McAleenan (“McAleenan”) and purported Acting Secretary Chad Wolf (“Wolf”).

See Det. Hearing Tr. at 80-81 (“Q: …this was an HSI case, a Department of Homeland Security

case, correct? A: That is correct. Yes, sir. Q: Okay. And so at all times, you were working under

the authority of the Department of Homeland Security and whoever was in charge, correct? A:

That is correct. Yes, sir”).
Case 5:21-cr-50014-TLB Document 39                        Filed 08/20/21 Page 2 of 14 PageID #: 458




         However, as the United States Government Accountability Office (“GAO”)1 correctly

found in August 2020:

         Upon Secretary Kirstjen Nielson’s resignation on April 10, 2019, the official who
         assumed the title of Acting Secretary had not been designated in the order of
         succession to serve upon the Secretary’s resignation. Because the incorrect official
         assumed the title of Acting Secretary at that time, subsequent amendments to the
         order of succession made by that official were invalid and officials who assumed
         their positions under such amendments, including Chad Wolf and Kenneth
         Cuccinelli, were named by reference to an invalid order of succession.2

See also Casa de Maryland, Inc. v. Wolf, 486 F. Supp. 3d 928, 958 (D. Md. 2020) (“Yet when

Nielsen vacated the office, and McAleenan assumed the position of Acting Secretary, he was not

next in line pursuant to E.O. 13753; Director of the Cybersecurity and Infrastructure Security

Agency, Christopher Krebs, was. McAleenan's leapfrogging over Director Krebs therefore

violated the agency’s own order of succession. From this record, the Court cannot help but

conclude that McAleenan assumed the role of Acting Secretary without lawful authority”) (bold

in original) (internal citations omitted).

         Thus, the installations of McAleenan and Wolf were in direct contravention of a

constitutional provision—the Appointments Clause—which the Supreme Court has determined

“is among the significant structural safeguards of the constitutional scheme.” Edmond v. United

States, 520 U.S. 651, 659 (1997). Violations of the Appointments Clause are “‘structural,’ because

of its purpose to prevent encroachment of one branch on another and to preserve the Constitution’s

structural integrity.” Landry v. F.D.I.C., 204 F.3d 1125, 1130 (D.C. Cir. 2000) (citing Freytag v.



1
  The GAO is a 100-year old governmental entity that provides Congress, executive agencies, and the public with fact-
based, non-partisan information at the request of congressional committees or subcommittees or as statutorily required
by public laws or committee reports per Congressional Protocols. The August 14, 2020 Decision referenced herein
was signed by GAO General Counsel Thomas H. Armstrong and is available at https://www.gao.gov/assets/b-
331650.pdf (last accessed August 19, 2021).
2
  See U.S. GAO Decision in the Matter of: Department of Homeland Security—Legality of Service of Acting Secretary
of Homeland Security and Service of Senior Official Performing the Duties of Deputy Secretary of Homeland Security
(Aug. 14, 2020).

                                                          2
Case 5:21-cr-50014-TLB Document 39                Filed 08/20/21 Page 3 of 14 PageID #: 459




Commissioner, 501 U.S. 868, 878-79 (1991)). “The term ‘structural’ [is] for a set of errors for

which no direct injury is necessary—such as a criminal defendant’s indictment by a grand jury

chosen in a racially or sexually discriminatory manner.” Id. In other words, as the Third Circuit

recently explained, “[a]n individual litigant need not show direct harm or prejudice caused by an

Appointments Clause violation…But this difficulty to show direct harm does not diminish the

important individual liberty safeguarded by the Appointments Clause. Such harm is presumed.”

Cirko on behalf of Cirko v. Comm'r of Soc. Sec., 948 F.3d 148, 154 (3d Cir. 2020) (emphasis

added).

          I.     Relevant Background

          Duggar is charged in a two-count indictment alleging one count of receipt of child

pornography and one count of possession of child pornography. (Doc. 1). Duggar has pleaded not

guilty to both counts.

          In his under-oath testimony, HSI Special Agent Gerald Faulkner (“Faulkner”) testified that

DHS HSI began this investigation in May 2019. (Det. Hearing. Tr. at 58). Faulkner, who

supervised this investigation on behalf of DHS HSI, testified that this was a DHS HSI case and

that, at all times, the federal investigators working on this case were working under the authority

of the Department of Homeland Security and whomever was in charge at any given time. See Det.

Hearing Tr. at 80-81 (“Q: …this was an HSI case, a Department of Homeland Security case,

correct? A: That is correct. Yes, sir. Q: Okay. And so at all times, you were working under the

authority of the Department of Homeland Security and whoever was in charge, correct? A: That is

correct. Yes, sir”). In October and November 2019, DHS HSI conducted substantial investigative




                                                  3
Case 5:21-cr-50014-TLB Document 39                      Filed 08/20/21 Page 4 of 14 PageID #: 460




activities—including, for instance, obtaining and executing federal search warrants, interviewing

witnesses, and obtaining documents.3

        Between December 5, 2017 and April 10, 2019, Secretary Nielsen served as the

presidentially-appointed, Senate-confirmed Secretary of DHS. However, when she resigned before

this investigation began, the Deputy Secretary position had been vacant since April 14, 2018 and

the Under Secretary for Management also resigned on April 10, 2019, leaving that position vacant.

        Upon Secretary Nielsen’s resignation on April 10, 2019, the Commissioner of Customs

and Border Protection—McAleenan—purportedly assumed the title and position of Acting

Secretary of DHS. And on November 13, 2019, McAleenan resigned and the Under Secretary for

Strategy, Policy, and Plans—Wolf—purportedly assumed the title and position of Acting Secretary

of DHS. And Wolf was at the helms of DHS until he resigned on January 11, 2021.

        Thus, at all relevant times during this investigation, McAleenan and Wolf were in charge

of DHS HSI and, by Faulkner’s own admission, at all times the agents who investigated this case

were working under their purported authority. See Det. Hearing Tr. at 80-81.

        II.      The Appointments Clause

        Article II, Section 2 of the United States Constitution provides:

        [The President] shall nominate, and by and with the Advice and Consent of the
        Senate, shall appoint Ambassadors, other public Ministers and Consuls, Judges of
        the Supreme Court, and all other Officers of the United States, whose Appointments
        are not herein otherwise provided for, and which shall be established by Law: but
        the Congress may by Law vest the Appointment of such inferior Officers, as they
        think proper, in the President along, in the Courts of Law, or in the Heads of
        Departments

U.S. Const. art. II, § 2.


3
  At the detention hearing, Faulkner testified that DHS HSI received this case prior to October 2019. The discovery
disclosed by the Government states that DHS HSI became involved in October 2019. In any event, for purposes of
this motion, DHS HSI’s investigation did not begin until after HSI Secretary Nielsen—who had been properly
appointed—resigned in April 2019.

                                                        4
Case 5:21-cr-50014-TLB Document 39                 Filed 08/20/21 Page 5 of 14 PageID #: 461




       The appointment of Executive branch officers, therefore, falls into two categories: principal

and inferior. Principal officers—such as the Secretary of the Department of Homeland Security—

require a nomination by the President and confirmation by the Senate. See Casa de Maryland, Inc.,

486 F. Supp. 3d at 950 (“It is undisputed that the office of the DHS Secretary is one subject to

Presidential nomination and Senate Confirmation, otherwise known as a ‘PAS’ position”); see also

6 U.S.C. § 112(a)(1) (“There is a Secretary of Homeland Security, appointed by the President, by

and with the advice and consent of the Senate”).

       “The Senate’s advice and consent power is a critical structural safeguard of the

constitutional scheme.” N.L.R.B. v. SW General, Inc., 137 S. Ct. 929, 935 (2017) (internal

quotations and citations omitted). The appointment of principal officers “raises grave

constitutional concerns because the Appointments Clause forbids the President to appoint principal

officers without the advice and consent of the Senate.” Id. (Thomas, J., concurring). This process

is “more than a matter of etiquette or protocol; it is among the significant structural safeguards of

the constitutional scheme.” Edmond, 520 U.S. 651 at 659. “[T]he Clause bespeaks a principle of

limitation by dividing the power to appoint the principal federal officers…between the Executive

and Legislative Branches.” Freytag, 501 U.S. at 884. For this reason, the Supreme Court has

expressly recognized that the “structural principles embodied in the Appointments Clause do not

speak only, or even primarily, of Executive prerogatives.” Id. at 880. Rather, the Appointments

Clause protects the interests “of the entire Republic.” Id.

       No one—not the President, Congress, or the judiciary—can discard the constitutional

command as “[t]he Appointments Clause prescribes the exclusive means of appointing ‘Officers.’”

Lucia v. S.E.C., 138 S. Ct. 2044, 2051 (2018). It is a bright line that cannot be crossed, and when

that line is crossed, harm to a litigant need not be established: “For Appointment Clause violations,



                                                  5
Case 5:21-cr-50014-TLB Document 39                        Filed 08/20/21 Page 6 of 14 PageID #: 462




demand for a clear causal link to a party’s harm will likely make the Clause no wall at all.” Landry,

204 F.3d at 1131. As a broad proposition, structural error is so significant that it is “subject to

automatic reversal” in the event of a conviction. Neder v. United States, 527 U.S. 1, 8 (1999).

         III.     The Federal Vacancies Reform Act and the Homeland Security Act

         The Federal Vacancies Reform Act of 1998 (“FVRA”) allows for the temporary filling of

vacant executive agency positions that require presidential appointment with Senate confirmation.

See 5 U.S.C. § 3345. In limited circumstances, the FVRA permits certain individuals to serve as

acting officials in vacant Presidentially-appointed, Senate-confirmed positions for limited periods

of time. See 5 U.S.C. §§ 3345, 3346. Broadly speaking, the FVRA is the exclusive means for

filling a vacancy in a PAS position unless another statute provides an exception. See, e.g., 5 U.S.C.

§ 3345.4

         For purposes of the DHS, the Homeland Security Act of 2002 (“HSA”) comes into play.

The HSA created the position of Secretary of Homeland Security who is vested with all the

functions of all officers, employees, and organizational units of DHS. HSA, Pub. L. No. 107-296,

Title I, § 102. The HSA also created the position of Deputy Secretary and made the Deputy

Secretary the first assistant for purposes of the FVRA. Pub. L. No. 107-297, Title I, § 103.

         Critically, for purposes of this motion, Congress amended the HSA in December 2016 to

establish an order of succession outside the FVRA for the position of DHS Secretary. See National

Defense Authorization Act for Fiscal Year 2017, Pub. L. No. 114-328, Div. A, Title XIX, § 1903,

130 Stat. 2000, 2672 (2016). Under the Amendment, the order of succession is straightforward:

the Under Secretary for Management is next in line to be Acting Secretary in the case of absence,



4
 A statute does not qualify as an exception unless the provision expressly authorizes the President or the head of an
executive department to designate an official to perform the functions and duties of a specified office temporarily in
an acting capacity or unless it designates an acting official. See 5 U.S.C. § 3347(a)(1).

                                                          6
Case 5:21-cr-50014-TLB Document 39               Filed 08/20/21 Page 7 of 14 PageID #: 463




disability, or vacancy in the positions of Secretary and Deputy Secretary. See 6 U.S.C. § 113(g)(1).

Beyond that designation, “the Secretary may designate such other officers of the Department in

further order of succession to serve as Acting Secretary.” 6 U.S.C. § 113(g)(2). These succession

provisions take effect “[n]otwithstanding” the provisions of the Vacancies Reform Act. See 6

U.S.C. § 113(g). HSA does not establish an order of succession outside the FVRA for the position

of Deputy Secretary. However, HSA establishes the Under Secretary for Management as the first

assistant to the Deputy Secretary for purposes of the Vacancies Reform Act. See 6 U.S.C. §

113(a)(1)(F).

                A.     What Should Have Happened When Secretary Nielsen Resigned

       When Secretary Nielsen resigned on April 10, 2019—before the investigation of this case

began—Director of the Cybersecurity and Infrastructure Security Agency (“CISA”) Christopher

Krebs should have assumed the position of Acting Secretary of the Department of Homeland

Security. See Executive Order 13753, amended Dec. 9, 2016; Casa de Maryland, Inc., 486 F. Supp.

3d at 958 (“Yet when Nielsen vacated the office, and McAleenan assumed the position of Acting

Secretary, he was not next in line pursuant to E.O. 13753; Director of the Cybersecurity and

Infrastructure Security Agency, Christopher Krebs, was” (bold in original); GAO Decision at 7

(“Apparently, DHS mistakenly referred to Annex A, rather than E.O. 13753. Mr. McAleenan

served as the previously confirmed Commissioner of U.S. Customs and Border Protection at the

time. Mr. McAleenan would have been the appropriate official had Secretary Nielsen been

unavailable to act during a disaster or catastrophic emergency. That was not the case here.

Secretary Nielsen resigned. A Secretary’s resignation is addressed in E.O. 13753, not Annex A”).

       By assuming control of DHS—and investigating Duggar through DHS HSI Special Agents

acting under his authority as Faulkner enthusiastically acknowledged on the witness stand—



                                                 7
Case 5:21-cr-50014-TLB Document 39               Filed 08/20/21 Page 8 of 14 PageID #: 464




“McAleenan assumed the role of Acting Secretary without lawful authority.” Casa de Maryland,

Inc., 486 F. Supp. 3d at 958 (emphasis added). As the GAO determined, “the incorrect individual

assumed the position of Acting Secretary.” See GAO Decision at 8. To be clear, the question before

this Court is not whether Secretary Nielsen intended for McAleenan to become Acting Secretary

upon her resignation. The language of the document she amended the day before her resignation

plainly applies only to situations where the DHS Secretary is unavailable “to act during a disaster

or catastrophic emergency.” See id. at 9. Executive Order 13753 unambiguously continued to

apply where, as here, the DHS Secretary had resigned.

               B.     McAleenan Resigned, Wolf Unlawfully Assumed Control of DHS, and
                      Wolf Unlawfully Shuffled the Deck to Install Cuccinelli as Second in
                      Charge of DHS

       The constitutionally-stunning house of cards at DHS continued to crumble. McAleenan—

whom the GAO and a federal court have already determined had no legal authority to assume the

helm at DHS—revised the delegation of authority shortly before he resigned. On November 8,

2019, he decided the list of succession should be as follows: (1) Deputy Secretary; (2) Under

Secretary for Management; (3) Commissioner of CBP; and (4) Under Secretary for Strategy,

Policy, and Plans. See DHS, Orders of Succession and Delegations of Authorities for Named

Positions, Delegation No. 00106, Revision No. 08.6 (Nov. 8, 2019). “As a consequence, the

revision removed the FEMA Administrator and CISA Director from the order of succession,

replacing them with the CBP Commissioner and the Under Secretary for Strategy, Policy, and

Plans respectively.” GAO Decision at 10. Then, just five days later, McAleenan resigned as both

Acting Secretary and Commissioner of U.S. Customs and Border Protection. And based solely on

McAleenan’s recently shuffled game of musical chairs, Wolf assumed the title of Acting Secretary.




                                                8
Case 5:21-cr-50014-TLB Document 39                Filed 08/20/21 Page 9 of 14 PageID #: 465




        Wolf—who was installed as Acting Secretary based only on the action of McAleenan, who

was acting without lawful authority—then amended the order of succession for Deputy Secretary

the same day he took office. The CISA Director was removed entirely from the order of succession,

Wolf installed the Principal Deputy Director of USCIS next in line, and he shifted TSA and FEMA

to third and fourth in line, respectively. See GAO Decision at 10. Ken Cuccinelli then assumed the

duties of acting Deputy Secretary because he was the Principal Deputy Director of USCIS.

        The bottom line is simple and set out clearly in the GAO’s correct decision:

        Mr. McAleenan was not the proper Acting Secretary which means he did not have
        the authority to amend the April Delegation. When Mr. McAleenan issued the
        November Delegation, he did so without the proper authority… Because Mr. Wolf
        [drew] his authority to serve as Acting Secretary from the November Delegation,
        Mr. Wolf, cannot, therefore, rely upon it to serve as the Acting Secretary.

GAO Decision at 10; see also Utility Air Regulatory Group v. EPA, 573 U.S. 302 (2014) (agency

actions exceeding statutory authority are invalid). By extension, Wolf’s action installing Cuccinelli

as Deputy Secretary was also invalid. GAO Decision at 11.

        IV.     Because McAleenan and Wolf Were Each Installed as Acting DHS Secretary
                During the Investigation of This Case by DHS HSI In Violation of the
                Appointments Clause and in Violation of Federal Law, This Indictment
                Should Be Dismissed

        As a threshold matter, this Court must assess whether the appointments of McAleenan

and/or Wolf were unconstitutional under the Appointments Clause or unlawful under the statutory

framework for temporary appointments. This Court can take judicial notice—or Duggar can

establish at an evidentiary hearing—that neither McAleenan nor Wolf were nominated by the

President of the United States to serve as DHS Secretary or confirmed by the Senate for that

position. See Fed. R. Evid. 201 (these are facts which “can be accurately and readily determined

from sources whose accuracy cannot reasonably be questioned” and are therefore subject to

judicial notice).

                                                 9
Case 5:21-cr-50014-TLB Document 39               Filed 08/20/21 Page 10 of 14 PageID #: 466




       In 2017, the Supreme Court considered whether the appointment of the general counsel of

the National Labor Relations Board without Senate confirmation was legal. N.L.R.B., 137 S. Ct. at

943-44. The Supreme Court concluded that the appointment was unlawful on statutory grounds—

i.e., because it violated the FVRA. Id. at 934, 943-44. Justice Thomas, while agreeing with the

majority’s conclusion, authored a concurring opinion in which he emphasized that even if the

appointment had been consistent with the FVRA, the Constitution’s Appointments Clause would

have nevertheless prohibited the appointment. Id. at 948 (Thomas, J., concurring). “The Clause,”

he explained, “like all of the Constitution’s structural provisions, is designed first and foremost

not to look after the interests of the respective branches, but to protect individual liberty.” Id. at

949. As Justice Thomas foreshadowed, federal courts “inevitably will be called upon to determine

whether the Constitution permits the appointment of principal officers pursuant to the FVRA

without Senate confirmation.” Id. This motion raises this precise question.

       However, this Court need not even reach that issue if this Court correctly concludes—as

the GAO did—that the installation of McAleenan and Wolf violated the HSA. To that end, as a

general proposition, vacancies laws are “generally strictly and narrowly interpreted.” Olympic Fed.

Sav. & Loan Ass’n v. Dir., Office of Thrift Supervision, 732 F. Supp. 1183, 1198 (D.D.C. 1990).

And as the United States District Court for the District of Maryland ultimately explained:

       In sum, the Court concludes that Plaintiffs are likely to demonstrate McAleenan's
       appointment was invalid under the agency’s applicable order of succession, and so
       he lacked the authority to amend the order of succession to ensure Wolf's
       installation as Acting Secretary. By extension, because Wolf filled the role of
       Acting Secretary without authority, he promulgated the challenged rules also “in
       excess of ... authority,” and not “in accordance with the law.” 5 U.S.C. § 706(2)(C)
       and (a)(2). On this ground, therefore, Plaintiffs have established their likely success
       on the merits of this claim.

Casa de Maryland, Inc., 486 F. Supp. 3d at 960.




                                                 10
Case 5:21-cr-50014-TLB Document 39              Filed 08/20/21 Page 11 of 14 PageID #: 467




       This Court should be guided by the legal analysis and conclusions set out in the GAO

decision and in Casa de Maryland and likewise conclude that McAleenan’s appointment was

invalid under the agency’s applicable order of succession, that McAleenan lacked the authority to

amend the order of succession to install Wolf as Acting Secretary of DHS, and that Wolf filled the

role of Acting Secretary without legal authority.

       V.      The Proper Remedy is Dismissal

       In the rare but important instances in which the Supreme Court has found a violation of the

Appointments Clause, the Court has rejected the notion that individuals should nevertheless remain

subject to the actions of those who acted without power. See, e.g., Ryder v. United States, 515 U.S.

177, 181-84 (1995) (invalidating actions by individuals given authority in violation of the

Appointments Clause). See also United States v. Providence Journal Co., 485 U.S. 693 (1988)

(dismissing case for lack of jurisdiction because special prosecutor lacked the statutory authority

to represent the United States in a petition for a writ of certiorari); Landry, 204 F.3d at 1130-32

(violation of Appointments Clause constitutes structural error); N.L.R.B., 137 S. Ct. at 935

(reaffirming that Appointments Clause is a “structural safeguard”) (internal citations omitted).

Structural error is “subject to automatic reversal” in the event of a conviction. Neder, 527 U.S. at

8. Indeed,

       an array of decisions from the Supreme Court, the D.C. Circuit, and [the D.C.
       District] Court [have] reach[ed] the merits of challenges to actions “taken
       by…government official[s] on the ground that the official invalidly [held] office,”
       Andrade v. Lauer, 729 F.2d 1475, 1494 (D.C. Cir. 1984) (collecting cases), even
       when a properly appointed official might have reimposed the challenged action.
       Notably, the Supreme Court and the D.C. Circuit reached the merits in SW General,
       Inc. v. NLRB, 796 F.3d 67 (D.C. Cir. 2015), aff’d, 137 S. Ct. 929, a case—like this
       one—involving a challenge to an appointment under the FVRA.

L.M.-M. v. Cuccinelli, 442 F. Supp. 3d 1, 22 (D.D.C. 2020).




                                                11
Case 5:21-cr-50014-TLB Document 39              Filed 08/20/21 Page 12 of 14 PageID #: 468




       Furthermore, the FVRA provides that all actions under an invalidly installed agency head

“shall have no force or effect…[and] may not be ratified.” 5 U.S.C. § 3348(d)(1)-(2). And as

recently pronounced by the Supreme Court in response to the suggestion that a litigant in such

circumstances must prove prejudice:

       Our precedents say otherwise. We have held that a litigant challenging
       governmental action as void on the basis of the separation of powers is not required
       to prove that the Government’s course of conduct would have been different in a
       “counterfactual world” in which the Government had acted with constitutional
       authority.

Seila Law LLC v. Consumer Fin. Prot. Bureau, 140 S. Ct. 2183, 2196 (2020) (finding “the CFPB

Director is not an inferior officer, a[s] her duties are far from limited[, u]nlike the independent

counsel, who lacked policymaking or administrative authority….the CFPB Director has the

authority to bring the coercive power of the state to bear on millions of private citizens and

businesses”).

       Thus, actions taken after such a violation are subject to blanket reversal. See e.g., Noel

Canning v. N.L.R.B., 705 F.3d 490, 493 (D.C. Cir. 2013), aff’d 573 U.S. 513 (2014) (holding an

enforcement order “void ab initio” due to lack of valid appointment).

       Moreover, recent Third Circuit precedent confirms, “[a]n individual litigant need not show

direct harm or prejudice caused by an Appointments Clause violation.” Cirko on behalf of Cirko,

948 F.3d at 154 . The extraordinary “difficulty to show direct harm does not diminish the important

individual liberty safeguarded by the Appointments Clause. Such harm is presumed.” Id.

(emphasis added).

       In filing this motion, Duggar readily acknowledges that this is an unusual constitutional

challenge in a federal criminal prosecution—but that should not factor into this Court’s analysis.

Rather, this Court should conclude what the GAO and a district court have already concluded: that



                                                12
Case 5:21-cr-50014-TLB Document 39              Filed 08/20/21 Page 13 of 14 PageID #: 469




the head of DHS at all relevant times during the DHS HSI investigation in this case was occupied

by two people “without lawful authority.” Casa de Maryland, Inc., 486 F. Supp. 3d at 958. As the

actions by DHS HSI in this case were all conducted under the authority of individuals who were

acting as Officers of the United States in violation of both the Appointments Clause and the

applicable federal statutory scheme for temporary officeholders, the investigation proceeded

without lawful authority. Because Appointments Clause violations are structural in nature, Duggar

need not show prejudice to obtain relief. This Court should, therefore, dismiss this indictment.

       VI.     Conclusion

       Based on the foregoing, this Court should dismiss the indictment.

                                             Respectfully submitted,

                                             Margulis Gelfand, LLC

                                              /s/ Justin K. Gelfand
                                             JUSTIN K. GELFAND, MO Bar No. 62265*
                                             7700 Bonhomme Ave., Ste. 750
                                             St. Louis, MO 63105
                                             Telephone: 314.390.0234
                                             Facsimile: 314.485.2264
                                             justin@margulisgelfand.com
                                             Counsel for Defendant
                                             *Admitted Pro Hac Vice

                                             --- and ---

                                             Story Law Firm, PLLC

                                             /s/ Travis W. Story
                                             Travis W. Story, AR Bar No. 2008278
                                             Gregory F. Payne, AR Bar No. 2017008
                                             3608 Steele Blvd., #105
                                             Fayetteville, AR 72703
                                             Telephone: (479) 448-3700
                                             Facsimile: (479) 443-3701
                                             travis@storylawfirm.com
                                             greg@storylawfirm.com



                                                13
Case 5:21-cr-50014-TLB Document 39             Filed 08/20/21 Page 14 of 14 PageID #: 470




                                     Certificate of Service

      I hereby certify that the foregoing was filed electronically with the Clerk of the Court to

be served by operation of the Court’s electronic filing system upon the Office of the United States

Attorney.


                                              /s/ Justin K. Gelfand
                                             JUSTIN K. GELFAND, MO Bar No. 62265*
                                             7700 Bonhomme Ave., Ste. 750
                                             St. Louis, MO 63105
                                             Telephone: 314.390.0234
                                             Facsimile: 314.485.2264
                                             justin@margulisgelfand.com
                                             Counsel for Defendant
                                             *Admitted Pro Hac Vice




                                               14
